DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 9/19/22.  Applicant elected group II claims 9-14 for examination.  Claims 9-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites a walking training system. The limitation of an actuator configured to assist a walking motion of a trainee, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an actuator,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “actuator” language, “assist” in the context of this claim encompasses a user mentally assisting themselves to walk. Similarly, the limitations of: detect, control, evaluate, and receive are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “detect” in the context of this claim encompasses a user mentally looking at another user walking and detecting the motion. The same interpretation is applied to the remaining steps in claim 9.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a couple additional elements – an actuator and a sensor. The actuator and sensor is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an actuator and a sensor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 10-14.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” and “model” in claims 9, 11, 12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Publication No. 2018/0141206 A1 to Bereziy et al. (hereinafter “Bereziy”).
Concerning claim 9, Bereziy discloses a walking training system comprising: 
an actuator configured to assist a walking motion of a trainee (Abstract, Fig. 1); 
a sensor provided to detect a plurality of motion amounts in the walking motion of the trainee assisted by the actuator (paragraphs [0123]-[0127] – sensors detect motion of the trainee assisted by the actuator); 
a control unit configured to control the actuator in accordance with a plurality of setting parameters (paragraphs [0123]-[0127] – controller sends instructions to actuator based on settings input); 
an evaluation unit configured to evaluate that, for each of walking cycles of the walking motion, when at least one of the motion amounts matches one of a plurality of predetermined abnormal walking criteria, the walking motion in the walking cycle is an abnormal walking pattern that meets the abnormal walking criterion (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is make on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking); and 
an output unit configured to receive the setting parameter and outputs the abnormal walking pattern associated with the setting parameter (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is made on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking).

Concerning claims 10 and 13, Bereziy discloses wherein it is determined whether the walking motion of the trainee matches the abnormal walking criteria using an average value of motion amounts for a plurality of walking cycles shortly after the change in the setting value of the setting parameter (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is make on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking).

Concerning claims 11 and 14, Bereziy discloses wherein the output unit outputs the abnormal walking pattern using a trained model wherein the trained model causes a computer to function so as to output an abnormal walking pattern that is associated with an input abnormal walking pattern based on rehabilitation data for evaluation acquired in a walking training system (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is made on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking), 
wherein the trained model is a learning model generated by a learning system, wherein the learning model comprises a data acquisition unit configured to acquire rehabilitation data from a walking training system comprising an actuator configured to assist a walking motion of a trainee, a sensor configured to detect data regarding the walking motion assisted by the actuator, and a control unit configured to control the actuator in accordance with a setting parameter (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is made on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking); 
a data generation unit configured to generate learning data based on the rehabilitation data (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is made on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking); and 
a learning unit configured to perform machine learning using the learning data, wherein the sensor is provided to detect a plurality of motion amounts in the walking motion of the trainee, it is evaluated that, for each walking cycle of the walking motion, when at least one of the motion amounts matches one of predetermined abnormal walking criteria, the walking motion of the trainee is an abnormal walking pattern that meets the matched abnormal walking criterion, the data generation unit generates each of the pieces of rehabilitation data in a walking cycle before and after a change in results of evaluation of the abnormal walking pattern as learning data (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is made on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking), 
the learning unit sequentially inputs each of the pieces of rehabilitation data in the walking cycle before and after the change in the results of the evaluation as one data set, thereby performing machine learning, and the learning unit constructs a learning model that receives the setting parameter and outputs the abnormal walking pattern (paragraphs [0023], [0130]-[0140], [0145]-[0151], [0190], [0191] – an evaluation is made on the walking cycles/motion (i.e., patterns) of a user, an abnormal pattern is detected and settings are updated to correct walking).

Concerning claim 12, see the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715